Citation Nr: 9903252	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE


Entitlement to service connection for arthritis of multiple 
joints.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to August 
1969.


This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 RO rating decision that denied service 
connection for arthritis of multiple joints (other than the 
right foot).  The veteran submitted a notice of disagreement 
in March 1997, and the RO issued a statement of the case in 
April 1997.  The veteran submitted a substantive appeal in 
May 1997.

In the substantive appeal, the veteran requested an increased 
evaluation for the service-connected residuals of a right 
foot injury with traumatic arthritis.  This claim has not 
been adjudicated by the RO and it will not be addressed by 
the Board.  The issue of entitlement to an increased 
evaluation for the residuals of a right foot injury with 
traumatic arthritis is referred to the RO for adjudication.



REMAND


A review of the record shows that the veteran canceled or 
failed to report for various hearings scheduled at the RO 
with regard to this appeal.  In a November 1997 letter, the 
RO notified him that no further hearing would be scheduled 
unless he showed good cause for failing to report for 
previously scheduled hearings.  In correspondence dated in 
January 1998, a service officer of the American Legion seems 
to be asking for the scheduling of another hearing for the 
veteran, and guaranteeing his appearance.  The RO did not 
respond.  Under the circumstances, it is the judgment of the 
Board that the veteran should be given another opportunity to 
report for a personal hearing.

In the notice of disagreement, the veteran reported being 
examined by Dr. Robinson at a VA medical facility in Winston 
Salem on February 19, 1997, and that this physician linked a 
right knee condition to the veteran's service-connected right 
foot disability and advised the veteran to submit a claim for 
service connection for additional disabilities.  The previous 
records show that the veteran was examined in August 1996 by 
Dr. Robinson, who found osteoarthritis of the left knee, but 
there is no report of an evaluation in February 1997 or of 
the reported opinions of Dr. Robinson, or of a request by the 
RO for such records.  In this case, there is a reasonable 
possibility that the disorders claimed by the veteran, 
arthritis of the legs, hips, and back may be present and that 
the service-connected right foot disability may be implicated 
in causing such disorders.  Under the circumstances, the 
veteran should undergo a VA compensation examination to 
ascertain any interrelationship in this case between any 
arthritis that may be present to the service-connected 
residuals of a right foot injury with traumatic arthritis and 
to obtain any report of the veteran's evaluation by Dr. 
Robinson in February 1997, as well as any extant opinions 
from this physician linking a current arthritis of the 
veteran to his service-connected right foot disorder.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be scheduled for a 
personal hearing.  

2.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
examination and treatment for any of the 
claimed conditions since discharge from 
service.  Names and addresses of the 
medical providers, and dates of 
examination and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain the records, not 
already in the file, including any report 
of the veteran's examination by Dr. 
Robinson in February 1997 at the VA 
medical facility in Winston-Salem, North 
Carolina, and any opinions of this 
physician linking a disability of the 
veteran to his service-connected right 
foot disability.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any arthritis.  
The veteran should be asked to specify 
the joints affected by arthritis, and all 
indicated studies of these joints, 
including X-rays, should be obtained.  
With respect to each such joint, all 
clinical findings should be reported in 
detail and the examiner should give fully 
reasoned opinions as to whether it is at 
least as likely as not that the residuals 
of a right foot injury with traumatic 
arthritis caused or increased the 
disability found in such joint.  The 
examiner should support his or her 
opinion by discussing medical principles 
as applied to the specific medical 
evidence in the veteran's case.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

4.  The RO should then review the 
veteran's claim for service connection 
for arthritis of multiple joints. 

If action remains adverse to the veteran, an appropriate 
supplemental statement of the case should be sent to him and 
his representative.  They should be afforded an opportunity 
to respond to the supplemental statement of the case before 
the file is returned to the Board.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 5 -


